 REGENCY GRANDE NURSING & REHABILITATION CTR
. 355 NLRB No. 99 
577
Regency Grande Nursing & Rehabilitation Center 
and
 SEIU 1199 New Jersey Healthcare Union.  
Case 22ŒCAŒ26231ŒS 
August 23, 2010
 SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On October 23, 2009, the two sitting members of the 
Board issued a Supplemental D
ecision and Order in this 
proceeding, which is reported at 354 NLRB 832.
1  Thereafter, the Respondent filed a petition for review in 
the United States Court of Ap
peals for the District of 
Columbia Circuit, and the General Counsel filed a cross-
application for enforcement.  On June 17, 2010, the 
United States Supreme Cour
t issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that 
under Section 3(b) of the Act, in order to exercise the 
delegated authority of the Board, a delegee group of at 

least three members must be 
maintained.  Thereafter, the 
Board issued an order setting aside the above-referenced 
decision and order, and retained this case on its docket 

for further action as appropriate. 
                                                 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in
 the supplemental decision 
reported at 354 NLRB 832, which has been set aside and 
which is incorporated by reference. 
                                                 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
The Respondent has filed a motion requesting that Members Pearce 
and Becker recuse themselves from 
participating in this proceeding.  
Member Pearce is recused, and has ta
ken no part in considering this 
case.  The Respondent™s motion requests that Member Becker be 

recused as a result of his having served as ﬁGeneral Counsel of the 
SEUI when ‚Article XX™ and other internal ‚no raiding™ issues were 
litigated between Local 300, UFCW, the 
party of interest in this case, 
and SEIU Local 1199.ﬂ  Member Becker played no role in and has no 
knowledge of the referenced art. XX
 proceedings.  He served as coun-
sel to the Service Employees Interna
tional Union prior to his service on 
the Board, but never as general counsel to the Union.  Consistent with 
the principles set forth in 
Service Employees Local 121RN (Pomona 
Valley Hospital Medical Center),
 355 NLRB 234 (2010), the Respon-
dent's request for Member Becker
 to recuse himself is denied. 
 